Citation Nr: 0501659	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for scars.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1985 to June 
1988.

This appeal arises from a March 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred for failing to grant 
service connection for residuals of a head injury, scars and 
a low back disability that resulted from two inservice 
incidents.  The veteran testified that he was hit over the 
head during a December 1985 fight while he was stationed in 
Korea.  He maintains that he currently suffers from residual 
head disabilities to include scars and possibly a low back 
disability as a result of this incident.  He further 
maintains that he suffered head and low back disabilities as 
a result of a May 1988 motor vehicle accident during service.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran has been afforded one VA examination.  
The October 2002 report of VA orthopedic examination, 
however, shows that the examiner did not have the veteran's 
claims folder available for review.  In addition, the veteran 
has not been afforded an examination to determine whether he 
currently suffers from scars or other residual head 
disability.  As a result, the veteran should be afforded VA 
head and back examinations to include an opinion as to 
whether any current head or low back disability is the result 
of the December 1985 inservice head injury.

The Board also notes that although the veteran is claiming 
service connection based on two inservice injuries, the March 
2003 rating decision only addressed the issue of whether 
there was any current disability stemming from the May 1988 
motor vehicle accident.  As the RO has only partially 
adjudicated the veteran's claim, his due process rights would 
be compromised if the Board were to proceed with a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran further contends that the inservice line of duty 
evaluation was flawed as it was improperly handled by 
military authorities.  The RO should contact the veteran and 
determine the bases for this contention.  In order to further 
support his claims, the veteran should also be informed that 
he may submit alternate forms of evidence concerning the two 
inservice accidents.  In addition, the RO should contact the 
National Personnel Records Center and obtain the veteran's 
complete service personnel file.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should contact the veteran and 
he should be requested to provide the 
specifics behind his contention that the 
inservice military line of duty 
investigation was flawed and to further 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claims (in 
particular to support his assertion that 
the military authorities did not properly 
investigate the May 1988 motor vehicle 
accident or the December 1985 fight).  
This evidence may take the following 
forms (although the veteran may submit 
any evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's complete service 
personnel file.  Once obtained, all 
records and documentation must be 
permanently associated with the claims 
folder. 

4.  Following completion of the above 
development, the veteran should be 
scheduled for VA head and back 
examinations by physicians who have the 
appropriate expertise to evaluate the 
veteran's claims.  The claims folder must 
be made available to the physicians for 
review prior to the examinations and all 
necessary testing should be accomplished.  
The physicians should provide diagnoses 
for all disability of the head and low 
back.  Based on a review of the entire 
record and the current examination, the 
physicians should render opinions as to 
whether it is at least as likely as not 
that any current disability to include 
scars or a low back disability is related 
to the veteran's December 1985 head 
injury.  The physicians must utilize the 
underlined burden of proof as set forth 
above.  All factors upon which the 
medical opinions are based must be set 
forth for the record.

5.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




